THE COURT.
[1] The defendant and appellant was charged, tried and convicted in the Superior Court of the County of Los Angeles of the crime of unlawfully having in his possession and under his control a firearm having a barrel less than twelve inches in length, to wit, a .38-caliber Colt's automatic pistol. (Stats. 1923, chap. 339, p. 696.)
The objections made as to the validity of the judgment are, in the main, the same as those urged in the case of People v.Guzman, post, p. 783 [286 P. 1037], this day filed, with the additional assignment of the introduction in evidence of the extrajudicial statement, made at the time of his arrest, that he was of foreign birth. Whether or not this statement was admissible is not important in view of section 1983 of the Code of Civil Procedure, which placed the burden upon him to prove that he was a citizen of the United States and was, therefore, entitled to exercise all of the prerogatives of citizenship. The appellant offered no evidence whatever as to that issue. The instruction of the court as to the burden of proof was in line with the section of the code above cited. Upon the authority ofPeople v. Osaki, ante, p. 169 [286 P. 1025], and People
v. Guzman. post, p. 783 [286 P. 1037], both this day filed, the judgment and orders from which the appeal is taken are affirmed. It is so ordered.